Citation Nr: 0120554	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for postoperative 
residuals, reconstructive surgery, left shoulder.  


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

The issue currently on appeal arises from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO in a rating 
decision dated in April 1997 granted service connection for a 
left shoulder scar.

The veteran testified at a hearing at the RO before a hearing 
officer in May 1999. The Board remanded this case in November 
1998 and October 1999 for additional development.  In April 
2000, the Board denied entitlement to service connection for 
postoperative residuals, reconstructive surgery left 
shoulder.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed an 
unopposed motion to remand this appeal to the Board due to 
the enactment of new legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The request was to vacate the April 2000 
decision by the Board, and to remand the case for further 
development and readjudication per Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Court granted this motion in 
a November 2000 Order, and the case has been returned to the 
Board.  

After reviewing the veteran's statements and medical evidence 
the Board is of the opinion that the veteran is also claiming 
service connection for the left shoulder disability as 
secondary to the service connected scar of the left shoulder.  
The Board finds that this issue is included in his current 
claim for service connection for postoperative residuals, 
reconstructive surgery, left shoulder and is properly before 
the Board for appellate consideration. 

In several statements the veteran appears to be raising the 
issue of entitlement to an increased evaluation for the scar 
of the left shoulder.  This issue has not been developed for 
appellate consideration and it is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the service medical records show that in May 
1962 the appellant was slashed by a razor sustaining a wound 
6 to 7 inches long.  The treatment records show that the 
laceration included the fascia of the muscle but did not 
severe any major branches or muscles.  No arteries or nerves 
were involved.  In February 1978 the appellant underwent an 
acromionectomy of the left shoulder.  At that time it was 
found that beneath the scar that deltoid muscle fascia was 
quite widened, approximately 1 inch from edge to edge; and 
this could not be mobilized to close.

Following a May 1997 VA examination, the examiner indicated 
that he was unable to say that the veteran's partial 
ankylosis of the left shoulder was service or nonservice 
connected because there were no x-rays obtained the day the 
appellant was injured to appreciate any fracture around the 
shoulder.  The examiner noted that the patient had now had 
the surgical procedure, and in his opinion, it was difficult 
to appreciate decrease in range of motion secondary to 
fibrosis secondary to surgery or to the initial injury that 
resulted in rotator cuff arthropathy.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  In view of the 
Allen case the Board is of the opinion that another 
specialized examination is warranted.  

The evidence indicates that the appellant is receiving on 
going treatment at VA facilities.  In a February 1999 
statement the appellant requested a copy of report of x-rays 
conducted during the VA examination on May 24, 1997.  The 
record is unclear as to whether he received this information   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
left shoulder which are not on file.  He 
should also be furnished a copy of the 
report regarding the VA x-rays taken on 
May 24, 1997.  

3.  The RO should request the VA medical 
facilities in Tampa and Port Richey, 
Florida to furnish copies of any medical 
records, including physical therapy 
records, covering the period from November 
1999 to the present.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and the etiology of 
the postoperative residuals, 
reconstructive surgery, left shoulder.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner for review in conjunction with 
the examination.  In addition to x-rays, 
any other test deemed necessary should be 
performed. 

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render opinions as to the following:

a) Is there x-ray evidence consistent with 
an old injury to the left shoulder?

b) Whether it is as likely as not that the 
postoperative residuals, reconstructive 
surgery, left shoulder are related to 
service, to include the inservice injury?

c) If no, whether it is as likely as not 
that the service connected scar on the 
left shoulder caused or is aggravating the 
residuals of the reconstructive surgery on 
the left shoulder?

d) To the extent possible, the examiner is 
requested to identify all complaints and 
findings which are associated with the 
service-connected scar on the left 
shoulder, to include any muscle 
involvement, versus the residuals of the 
reconstructive surgery on the left 
shoulder.

A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter; the RO should readjudicate 
this claim on both direct and secondary 
bases, to include consideration of Allen.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, which include 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




